DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant has amended Claim 1, filed 11/17/2021, to overcome the statutory-type (35 U.S.C. § 101) double patenting rejection. However, upon further consideration, a new ground(s) of rejection is made in view of the nonstatutory double patenting rejection. The amended Claim 1 is broader than the patented Claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10904551 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is 
Application 17/123,587
Patent US 10904551 B2
1. A method comprising: 

searching a first search area of reconstructed pixels of a picture to locate a first block of reconstructed pixels in the first search area that best matches a first block of pixels in the picture, 

wherein the first search area consists of a block of reconstructed pixels larger than the first block; 

selecting an intrablock copy mode to encode the first block of pixels based on a cost to encode the first block of pixels using the intrablock copy mode with the first block of reconstructed pixels; 

computing quantized transform coefficients for the first block of pixels using the first block of reconstructed pixels; 

determining a first block vector using the first block of reconstructed pixels as a predictor for the first block vector; 

determining whether to use intrablock copy skip mode based on the quantized transform coefficients and the first block vector; encoding in a bit stream a first flag indicating that the intrablock copy mode is used to encode the first block of pixels in the picture; and 




wherein the first block vector and the quantized transform coefficients are encoded 


2. The method of claim 1, further comprising encoding an indicator corresponding to the first block of pixels in the bit stream, wherein the indicator indicates that the first block of pixels is encoded using a block of reconstructed pixels as a predictor.  

3. The method of claim 1, wherein the first block of pixels is a coding unit.  
4. The method of claim 1, wherein encoding the first block vector comprises encoding an x-component of the first block vector as a difference between a width of the first block of pixels and the value of the x-component.  

5. The method of claim 1, wherein encoding the first block vector comprises encoding a y-component of the first block vector as a 

6. The method of claim 1, wherein encoding the first block vector comprises encoding an x-component and a y-component of the first block vector, wherein a value of the x-component is encoded as a difference between a value of an x-component of a block vector of a previously encoded block of pixels and the value of the x-component of the first block vector and a value of the y-component is encoded as a difference between a value of a y-component of the block vector of the previously encoded block of pixels and the value of the y-component of the first block vector.  

7. The method of claim 1, wherein searching the first search area further comprises performing a one-dimensional (1D) horizontal search in the first search area and a 1D 

8. The method of claim 1, wherein searching the first search area further comprises performing a two- dimensional (2D) search in the first search area to locate the first block of reconstructed pixels.  

9. The method of claim 3, further comprising: searching a second search area of reconstructed pixels of the picture for a second block of reconstructed pixels that best matches a second block of pixels, wherein the second search area consists of reconstructed pixels of a second coding unit comprising the second block of pixels and N left neighboring reconstructed coding units of the coding unit, wherein N is one selected from a group consisting of 0, 1, and 2; determining that a predicted block vector corresponding to a second block vector indicating a location of the second block of reconstructed pixels in the 



searching a first search area of reconstructed pixels of a picture to locate a first block of reconstructed pixels in the first search area that best matches a first block of pixels in the picture, 

wherein the first search area consists of a block of reconstructed pixels larger than the first block; 

selecting an intrablock copy mode to encode the first block of pixels based on a cost to encode the first block of pixels using the intrablock copy mode with the first block of reconstructed pixels; 

computing quantized transform coefficients for the first block of pixels using the first block of reconstructed pixels; 

determining a first block vector using the first block of reconstructed pixels as a predictor for the first block vector, 

determining whether to use intrablock copy skip mode based on the quantized transform coefficients and the first block vector; encoding in a bit stream a first flag indicating that the intrablock copy mode is used to encode the first block of pixels in the picture;

encoding in the bit stream a second flag indicating whether the intrablock copy skip mode is used; and 

wherein the first block vector and the quantized transform coefficients are encoded 


2. The method of claim 1, further comprising encoding an indicator corresponding to the first block of pixels in the bit stream, wherein the indicator indicates that the first block of pixels is encoded using a block of reconstructed pixels as a predictor. 

3. The method of claim 1, wherein the first block of pixels is a coding unit. 

4. The method of claim 1, wherein encoding the first block vector comprises encoding an x-component of the first block vector as a difference between a width of the first block of pixels and the value of the x-component. 

5. The method of claim 1, wherein encoding the first block vector comprises encoding a y-component of the first block vector as a 

6. The method of claim 1, wherein encoding the first block vector comprises encoding an x-component and a y-component of the first block vector, wherein a value of the x-component is encoded as a difference between a value of an x-component of a block vector of a previously encoded block of pixels and the value of the x-component of the first block vector and a value of the y-component is encoded as a difference between a value of a y-component of the block vector of the previously encoded block of pixels and the value of the y-component of the first block vector. 

7. The method of claim 1, wherein searching the first search area further comprises performing a one-dimensional (1D) horizontal search in the first search area and a 1D 

8. The method of claim 1, wherein searching the first search area further comprises performing a two-dimensional (2D) search in the first search area to locate the first block of reconstructed pixels. 

9. The method of claim 3, further comprising: searching a second search area of reconstructed pixels of the picture for a second block of reconstructed pixels that best matches a second block of pixels, wherein the second search area consists of reconstructed pixels of a second coding unit comprising the second block of pixels and N left neighboring reconstructed coding units of the coding unit, wherein N is one selected from a group consisting of 0, 1, and 2; determining that a predicted block vector corresponding to a second block vector indicating a location of the second block of reconstructed pixels in the . 



Allowable Subject Matter
Claims 1-9 would be allowable if the Terminal Disclaimer is filed.
 Shiodera et al. (US 8,867,614) teaches the image coding method comprising: a transforming and quantizing step of orthogonally transforming and quantizing a plurality of blocks within a target region of an input image as a unit to obtain coefficients; an aligning step of aligning coefficients among the blocks in accordance with frequency to make a coefficient string, the coefficients in a same coefficient string having a same frequency component.

Neither Shiodera nor Kalevo teaches a method comprising searching a first search area of reconstructed pixels of a picture to locate a first block of reconstructed pixels in the first search area that best matches a first block of pixels in the picture, wherein the first search area consists of a block of reconstructed pixels larger than the first block, selecting an intrablock copy mode to encode the first block of pixels based on a cost to encode the first block of pixels using the intrablock copy mode with the first block of reconstructed pixels; computing quantized transform coefficients for the first block of pixels using the first block of reconstructed pixels; determining a first block vector using the first block of reconstructed pixels as a predictor for the first block vector; determining whether to use intrablock copy skip mode based on the quantized transform coefficients and the first block vector; encoding in a bit stream a first flag indicating that the intrablock copy mode is used to encode the first block of pixels in the picture; and wherein the first block vector and the quantized transform coefficients are encoded in the bit stream based on the first and second flags in claim 1 as directed to figure 5 of the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425